UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended JUNE 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-10956 EMC INSURANCE GROUP INC. (Exact name of registrant as specified in its charter) Iowa 42-6234555 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 717 Mulberry Street, Des Moines, Iowa (Address of principal executive offices) (Zip Code) (515) 345-2902 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesxNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at July 31, 2012 Common stock, $1.00 par value TABLE OF CONTENTS PAGE PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 38 Item 3. Quantitative and Qualitative Disclosures About Market Risk 53 Item 4. Controls and Procedures 54 PART II OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 55 Item 6. Exhibits 56 Signatures 57 Index to Exhibits 58 Table of Contents PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS EMC INSURANCE GROUP INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, (As Adjusted) ASSETS Investments: Fixed maturities: Securities available-for-sale, at fair value (amortized cost $876,967,172 and $899,939,616) $ $ Equity securities available-for-sale, at fair value (cost $109,210,769 and $90,866,131) Other long-term investments Short-term investments Total investments Cash Reinsurance receivables due from affiliate Prepaid reinsurance premiums due from affiliate Deferred policy acquisition costs (affiliated $32,070,523 and $30,849,717) Accrued investment income Accounts receivable Income taxes recoverable Deferred income taxes Goodwill Other assets (affiliated $6,141,690 and $2,584,111) Total assets $ $ All affiliated balances presented above are the result of related party transactions with Employers Mutual. See accompanying Notes to Consolidated Financial Statements. 3 Table of Contents EMC INSURANCE GROUP INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, (As Adjusted) LIABILITIES Losses and settlement expenses (affiliated $589,605,980 and $588,846,586) $ $ Unearned premiums (affiliated $183,599,425 and $180,689,377) Other policyholders' funds (all affiliated) Surplus notes payable to affiliate Amounts due affiliate to settle inter-company transaction balances Pension and postretirement benefits payable to affiliate Other liabilities (affiliated $14,944,226 and $16,744,447) Total liabilities STOCKHOLDERS' EQUITY Common stock, $1 par value, authorized 20,000,000 shares; issued and outstanding, 12,887,333 shares in 2012 and 12,875,591 shares in 2011 Additional paid-in capital Accumulated other comprehensive income (loss): Net unrealized gains on investments Unrecognized pension and postretirement benefit obligations (all affiliated) ) ) Total accumulated other comprehensive income Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ All affiliated balances presented above are the result of related party transactions with Employers Mutual. See accompanying Notes to Consolidated Financial Statements. 4 Table of Contents EMC INSURANCE GROUP INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three months ended June 30, (As Adjusted) REVENUES Premiums earned (affiliated $108,193,102 and $97,845,857) $ $ Investment income, net Net realized investment gains (losses), excluding impairment losses on available-for-sale securities ) Total "other-than-temporary" impairment losses on available-for-sale securities ) ) Portion of "other-than-temporary" impairment losses on fixed maturity available-for-sale securities reclassified from other comprehensive income (before taxes) - ) Net impairment losses on available-for-sale securities ) ) Net realized investment gains (losses) ) Other income (all affiliated) Total revenues LOSSES AND EXPENSES Losses and settlement expenses (affiliated $86,077,833 and $99,128,694) Dividends to policyholders (all affiliated) ) Amortization of deferred policy acquisition costs (affiliated $20,069,042 and $18,390,743) Other underwriting expenses (affiliated $14,414,233 and $14,026,761) Interest expense (all affiliated) Other expense (affiliated $530,182 and $1,003,829) Total losses and expenses Loss before income tax benefit ) ) INCOME TAX BENEFIT Current ) ) Deferred ) ) Total income tax benefit ) ) Net loss $ ) $ ) Net loss per common share -basic and diluted $ ) $ ) Dividend per common share $ $ Average number of common shares outstanding -basic and diluted All affiliated balances presented above are the result of related party transactions with Employers Mutual. See accompanying Notes to Consolidated Financial Statements. 5 Table of Contents EMC INSURANCE GROUP INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Six months ended June 30, (As Adjusted) REVENUES Premiums earned (affiliated $216,937,082 and $194,921,739) $ $ Investment income, net Net realized investment gains, excluding impairment losses on available-for-sale securities Total "other-than-temporary" impairment losses on available-for-sale securities ) ) Portion of "other-than-temporary" impairment losses on fixed maturity available-for-sale securities reclassified from other comprehensive income (before taxes) - ) Net impairment losses on available-for-sale securities ) ) Net realized investment gains Other income (all affiliated) Total revenues LOSSES AND EXPENSES Losses and settlement expenses (affiliated $151,094,444 and $172,411,861) Dividends to policyholders (all affiliated) Amortization of deferred policy acquisition costs (affiliated $39,027,903 and $36,057,394) Other underwriting expenses (affiliated $29,672,102 and $29,212,112) Interest expense (all affiliated) Other expense (affiliated $1,002,215 and $1,690,692) Total losses and expenses Income (loss) before income tax expense (benefit) ) INCOME TAX EXPENSE (BENEFIT) Current ) Deferred ) Total income tax expense (benefit) ) Net income (loss) $ $ ) Net income (loss) per common share -basic and diluted $ $ ) Dividend per common share $ $ Average number of common shares outstanding -basic and diluted All affiliated balances presented above are the result of related party transactions with Employers Mutual. See accompanying Notes to Consolidated Financial Statements. 6 Table of Contents EMC INSURANCE GROUP INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) Three months ended June 30, (As Adjusted) Net loss $ ) $ ) OTHER COMPREHENSIVE INCOME (LOSS) Change in unrealized holding gains on investment securities, net of deferred income tax expense of $1,465,263 and $5,007,242 Reclassification adjustment for realized investment (gains) losses included in net loss, net of income tax (expense) benefit of $398,418 and ($625,191) ) Change in unrealized holding losses on fixed maturity securities with "other-than-temporary" impairment,net of deferred income tax benefit of ($0) and ($27,301) - ) Reclassification adjustment for realized investment losses from fixed maturity securities with "other-than-temporary" impairment included in net loss, net of income tax benefit of $0 and $30,106 - Reclassification adjustment for amounts amortized into net periodic pension and postretirement benefit cost, net of deferred income tax expense of $233,993 and $92,726: Net actuarial loss Prior service credit ) ) Total adjustment associated with affiliate's pension and postretirement benefit plans Other comprehensive income Total comprehensive income (loss) $ $ ) All affiliated balances presented above are the result of related party transactions with Employers Mutual. See accompanying Notes to Consolidated Financial Statements. 7 Table of Contents EMC INSURANCE GROUP INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) Six months ended June 30, (As Adjusted) Net income (loss) $ $ ) OTHER COMPREHENSIVE INCOME (LOSS) Change in unrealized holding gains on investment securities, net of deferred income tax expense of $7,938,801 and $6,646,110 Reclassification adjustment for realized investment gains included in net income (loss), net of income tax (expense) of ($2,722,997) and ($3,515,560) ) ) Change in unrealized holding gains on fixed maturity securities with "other-than-temporary" impairment, net of deferred income tax expense of $0 and $7,507 - Reclassification adjustment for realized investment losses from fixed maturity securities with "other-than-temporary" impairment included in net income (loss), net of income tax benefit of $0 and $30,106 - Reclassification adjustment for amounts amortized into net periodic pension and postretirement benefit cost, net of deferred income tax expense of $467,984 and $185,452: Net actuarial loss Prior service credit ) ) Total adjustment associated with affiliate's pension and postretirement benefit plans Other comprehensive income Total comprehensive income (loss) $ $ ) All affiliated balances presented above are the result of related party transactions with Employers Mutual. See accompanying Notes to Consolidated Financial Statements. 8 Table of Contents EMC INSURANCE GROUP INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six months ended June 30, (As Adjusted) CASH FLOWS FROM OPERATING ACTIVITIES Netincome (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Losses and settlement expenses (affiliated $759,394 and $37,791,084) Unearned premiums (affiliated $2,910,048 and $6,482,657) Other policyholders' funds due to affilitate ) Amounts due affiliate to settle inter-company transaction balances ) ) Pension and postretirement benefits payable to affiliate Reinsurance receivables due from affiliate ) Prepaid reinsurance premiums due from affiliate Commission payable (affiliated ($1,684,024) and ($7,013,567)) ) ) Interest payable to affiliate ) ) Deferred policy acquisition costs (affiliated ($1,220,806) and ($1,880,841)) ) ) Stock-based compensation payable to affiliate Accrued investment income Accrued income tax: Current ) Deferred ) Realized investment gains ) ) Accounts receivable ) Amortization of premium/discount on fixed maturity securities ) ) Other, net (affiliated ($3,221,600) and ($2,997,932)) ) ) Total adjustments to reconcile net income (loss) to cash provided by (used in) operating activities ) Net cash provided by (used in) operating activities $ $ ) All affiliated balances presented above are the result of related party transactions with Employers Mutual. See accompanying Notes to Consolidated Financial Statements. 9 Table of Contents EMC INSURANCE GROUP INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS, CONTINUED (Unaudited) Six months ended June 30, (As Adjusted) CASH FLOWS FROM INVESTING ACTIVITIES Maturities of fixed maturity securities held-to-maturity $ - $ Purchases of fixed maturity securities available-for-sale ) ) Disposals of fixed maturity securities available-for-sale Purchases of equity securities available-for-sale ) ) Disposals of equity securities available-for-sale Disposals of other long-term investments Net purchases of short-term investments ) ) Net cash provided by investing activities CASH FLOWS FROM FINANCING ACTIVITIES Issuance of common stock through affilate's stock option plans Excess tax benefit associated with affilate's stock option plans ) Repurchase of common stock - ) Dividends paid to stockholders (affiliated ($3,139,140) and ($2,982,184)) ) ) Net cash used in financing activities ) ) NET INCREASE (DECREASE) IN CASH ) Cash at the beginning of the year Cash at the end of the quarter $ $ All affiliated balances presented above are the result of related party transactions with Employers Mutual. See accompanying Notes to Consolidated Financial Statements. 10 Table of Contents EMC INSURANCE GROUP INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. BASIS OF PRESENTATION EMC Insurance Group Inc., a majority owned subsidiary of Employers Mutual Casualty Company (Employers Mutual), is an insurance holding company with operations in property and casualty insurance and reinsurance.Both commercial and personal lines of insurance are written, with a focus on medium-sized commercial accounts.The term “Company” is used interchangeably to describe EMC Insurance Group Inc. (Parent Company only) and EMC Insurance Group Inc. and its subsidiaries. The accompanying unaudited consolidated financial statements have been prepared on the basis of U.S. generally accepted accounting principles (GAAP) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and notes required by GAAP for complete financial statements.The Company has evaluated all subsequent events through the date the financial statements were issued.In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation of the interim financial statements have been included.The results of operations for the interim periods reported are not necessarily indicative of results to be expected for the year.The consolidated balance sheet at December 31, 2011 has been derived from the audited financial statements at that date; however, certain amounts have been adjusted as discussed below.The December 31, 2011 consolidated balance sheet does not include all of the information and notes required by GAAP for complete financial statements. 11 Table of Contents Certain amounts previously reported in the prior year’s consolidated financial statements have been reclassified or adjusted to conform to current year presentation.Most notable is a retrospective adjustment resulting from adoption of new accounting guidance related to deferred policy acquisition costs (see note 2 to these interim consolidated financial statements).The following tables provide a summary of the adjusted financial information. December 31, 2011 As Effect previously As of reported adjusted change Balance Sheet Deferred policy acquisition costs $ $ $ ) Deferred income taxes Total assets ) Retained earnings ) Total stockholders' equity ) Total liabilities and stockholders' equity ) Three months ended June 30, 2011 As Effect previously As of reported adjusted change Income Statement Amortization of deferred policy acquisition costs $ $ $ ) Other underwriting expenses Loss before income tax benefit ) ) ) Income tax benefit ) ) ) Net loss ) ) ) Net loss per common share, basic and diluted ) ) ) Six months ended June 30, 2011 As Effect previously As of reported adjusted change Income Statement Amortization of deferred policy acquisition costs $ $ $ ) Other underwriting expenses Loss before income tax benefit ) ) Income tax benefit ) ) Net loss ) ) Net loss per common share, basic and diluted ) ) In reading these financial statements, reference should be made to the Company’s 2011 Form 10-K or the 2011 Annual Report to Stockholders for more detailed footnote information. 2. TRANSACTIONS WITH AFFILIATES Due to the large number of catastrophic events that exceeded the $3,000,000 retention amount contained in the excess of loss agreement between EMC Reinsurance Company and Employers Mutual in 2011, the terms of the agreement have been changed for fiscal year 2012.Effective January 1, 2012, the retention amount increased to $4,000,000 per event, while the cost of the protection remained at 10.0 percent of total assumed reinsurance premiums written. 12 Table of Contents 3. REINSURANCE The effect of reinsurance on premiums written and earned, and losses and settlement expenses incurred, for the three months and six months ended June 30, 2012 and 2011 is presented below.The classification of the assumed and ceded reinsurance amounts between affiliates and nonaffiliates is based on the participants in the underlying reinsurance agreements, and is intended to provide a better understanding of the actual source of the reinsurance activities.This presentation differs from the classification used in the consolidated financial statements, where “affiliated balances” represent the net amount of all transactions flowing through the pooling and quota share agreements with Employers Mutual. Three months ended June 30, 2012 Property and casualty insurance Reinsurance Total Premiums written Direct $ $
